DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation—Part 1: Interpretation of claim 10
Claim 10 refers to the distance between the outer periphery of the air distribution plate and a furnace body. Examiner is interpreting the limitation “furnace body” as referring to the sidewalls of the cyclone fluidized bed gasification furnace, as shown in Figure 2 of the instant application. Thus, Examiner is also interpreting the claimed distance as being the distance between the outer periphery of the air distribution plate and any one of the sidewalls shown in Figure 2.
Claim Interpretation—Part 2: Interpretations under 35 U.S.C. 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the Specification and equivalents thereof. 
 Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f). The presumption that 35 U.S.C. 112(f) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that 35 U.S.C. 112(f) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitations use one or more generic placeholders coupled with functional language—without reciting sufficient structure to perform the recited function. Furthermore, the generic placeholder is not preceded by a structural modifier. These limitations are shown infra (italics and underlining added):
“sludge feeding and storage device”—as recited in at least claim 1; 
“pre-drying device”—as recited in at least at least claim 1; 
 “flue gas waste heat recovery device”—as recited in at least claims 1 and 2;
“cyclone fluidized bed gasification furnace”—as recited in at least claims 1, 3, and 4;
“high-temperature separator”—as recited in at least claim 1;
“cold slag conveyor”—as recited in at least claim 1;
“chemical pretreatment washing tower”—as recited in at least claim 2;
“biological deodorization system”—as recited in at least claim 2;
“activated carbon catalytic adsorption device”—as recited in at least claim 2;
“pneumatic conveying equipment”—as recited in at least claim 2;
“ash conveying screw”—as recited in at least claims 4 and 5; and
“ignition device”—as recited in at least claim 4.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the Specification1 as performing the claimed function, and equivalents thereof. A review of the Specification shows that the following appears to be the corresponding structure described in the Specification for the 35 U.S.C. 112(f) limitations.
Sludge feeding and storage device
The structural features for the sludge feeding and storage device appear to be described in ¶ 33 of the Specification. In particular, the Specification discloses that this device “consists of a sludge receiving bin, a plurality of feeding screws, and a metering screw.” (Id.) Likewise, Figure 1 of the instant application depicts the sludge feeding and storage device as reference character 1. In view of these findings, the claim limitation “sludge feeding and storage device” is being interpreted as covering: (1) a first device consisting of a sludge receiving bin, a plurality of feeding screws, and a metering screw; and (2) equivalents of this first device.
Pre-drying device
The Specification suggests that the structural features for the pre-drying device are disclosed in Chinese patent CN 205115263 U. (Spec. ¶ 34.) Additionally, Figure 1 of the instant application depicts a similar image (vis-à-vis reference character 2) as the single figure present in the Chinese patent. In view of these findings, the claim limitation “pre-drying device” is being interpreted as covering: the structural features of the pre-drying device disclosed in CN 205115263 U—and equivalents of this patent’s pre-drying device.
Flue gas waste heat recovery device
According to the Specification, Figure 1 of the instant application depicts a flue gas waste heat recovery device 10. (Spec. ¶ 31.) The Specification suggests that this device “adopts a finned reinforced air convection condenser”. (Id. ¶ 45.) In this vein, the claim limitation “flue gas waste heat recovery device” is being interpreted as covering: a finned reinforced air convection condenser—and equivalents thereof.
Cyclone fluidized bed gasification furnace
Figures 1–6 of the instant application depict a cyclone fluidized bed gasification furnace 7. (Spec. ¶¶ 32, 36.) The structural features for this furnace appear to be disclosed in ¶ 36 of the Specification. In view of these findings, the claim limitation “cyclone fluidized bed gasification furnace” is being interpreted as covering: the a first cyclone fluidized bed gasification furnace having the structural features described in ¶ 36 of the Specification—and equivalents of the first cyclone fluidized bed gasification furnace.
High-temperature separator
Figure 1 of the instant application depicts a high-temperature separator 8. (Spec. ¶ 32.) The structural features for the high-temperature separator do not appear to be sufficiently disclosed. However, the structural features of high-temperature separators appear to be well-known in the prior art.2 As such, the claim limitation “high-temperature separator” is being interpreted as covering the known prior art structures for such separators and equivalents of such structures.
Cold slag conveyor
Figure 1 of the instant application depicts a cold slag conveyor 15. (Spec. ¶ 32.) The structural features for the cold slag conveyor do not appear to be sufficiently disclosed. However, the structural features of conveyors appear to be well-known in the prior art.3 As such, the claim limitation “cold slag conveyor” is being interpreted as covering the known prior art structures for slag conveyors and equivalents of such structures. Additionally, the Specification suggests that the cold slag conveyor is used to cool the secondary combustion chamber to 100°C or below. (Id. ¶ 44.) As such, the term “cold”, in the context of the claim limitation “cold slag conveyor”, is being interpreted as referring to a conveyor having a temperature of 100°C or below.
Chemical pretreatment washing tower
Figure 1 of the instant application depicts a chemical pretreatment washing tower 11. (Spec. ¶ 32.) The structural features for this tower do not appear to be sufficiently disclosed. However, the structural features of conveyors appear to be well-known in the prior art.4 As such, the claim limitation “chemical pretreatment washing tower” is being interpreted as covering the known prior art structures for washing towers and equivalents of such structures.
Biological deodorization system
Figure 1 of the instant application depicts a biological deodorization system 12. (Spec. ¶ 32.) The structural features for this system do not appear to be sufficiently e.g., towers or filters.5 In view of these findings, the claim limitation “biological deodorization system” is being interpreted as any system capable of providing biological deodorization (e.g., a tower, filter, etc.).
Activated carbon catalytic adsorption device
Figure 1 of the instant application depicts a biological deodorization system 13. (Spec. ¶ 32.) The structural features for this device do not appear to be sufficiently disclosed. Additionally, the structural features used for catalytic adsorption appear to vary. That is, catalytic adsorption can be accomplished using various structures—e.g., a fluidized bed comprising catalyst-coated activated carbon, a mixed bed comprising activated carbon and a catalyst-coated resin, etc. In connection with these findings, the claim limitation “activated carbon catalytic adsorption device” is being interpreted as any device comprising activated carbon, wherein said device is capable of providing catalytic adsorption.
Pneumatic conveying equipment
Figure 1 of the instant application depicts pneumatic conveying equipment 6. (Spec. ¶ 35.) The Specification suggests that the pneumatic conveying equipment can be a “Roots blower”. (Id. ¶ 48.) As such, the claim limitation “pneumatic conveying equipment” is being interpreted as covering a Roots Blower and equivalents thereof.
Ash conveying screw
Figure 2 of the instant application depicts an ash conveying screw 709. (Spec. ¶ 36.) As such, the claim limitation “ash conveying screw” is being interpreted as covering the conveying screw depicted in Figure 2 and equivalent conveying screws.
Ignition device
Figure 2 of the instant application depicts an ignition device 713. (Spec. ¶ 36.) The structural features for the ignition device do not appear to be sufficiently disclosed. However, the structural features of ignition devices appear to be well-known in the prior art.6 As such, the claim limitation “ignition device” is being interpreted as covering the known prior art structures for ignition devices and equivalents of such structures.
If Applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), Applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
If Applicant wishes to provide further explanation or dispute Examiner’s interpretation of the corresponding structure, Applicant must identify the corresponding structure with reference to the Specification by page and line number, and to the drawing, if any, by reference characters in response to this Office Action. 
If Applicant does not intend to have the claim limitations treated under 35 U.S.C. 112(f), Applicant may amend the claims so that they will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f). For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1–10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
With respect to claim 1, the following issues appear to be present:
First, claim 1 recites the limitation “a sludge feeding and storage device, a pre-drying device, a cyclone separator, a specific cloth bag for sludge and a flue gas waste heat recovery device which are sequentially connected”. (Clm. 1, ll. 3–4 (underlining added).) Respectfully this limitation is confusing: because it is unclear which objects are sequentially connected. That is, is the claim requiring that just the specific cloth bag for sludge and the flue gas waste heat recovery device are sequentially connected? Or, is the claim requiring that all of the unit operations in lines 3–4 are sequentially connected?
Second, the instant claim specifies that the cyclone separator and a sludge outlet of the specific cloth bag are connected with a cyclone fluidized bed gasification furnace. (Clm. 1, ll. 5–6.) The claim goes on to specify that said furnace is connected with a high-temperature separator, that the high-temperature separator is connected with a secondary combustion separator, and that the secondary combustion chamber is sent to an ash bin after being cooled by a cold slag conveyor. However, based on the language of the claim, it is unclear whether or not the claim is requiring that the cyclone fluidized bed gasification furnace, the high-temperature separator, the secondary combustion separator, the ash bin, and the cold slag conveyor are actually part of the system—or merely used in connection with the system. In this way, the scope of the claim appears to be indefinite: since it is unclear which unit operations are part of the system.
Third, the instant claim recites the limitation “high-temperature”. The term “high-temperature” does not appear to be defined by the claim. Thus, Examiner looks to the Specification for guidance. Upon review, the Specification does not appear to provide a standard for ascertaining what temperatures are considered to be “high-temperature”. In connection with this finding, Examiner looks to the prior art to See MPEP § 2173.05(b)(I). During the course of searching through the prior art, Examiner was unable to find evidence demonstrating that one of ordinary skill in the art would reasonably be apprised of the scope of the term “high-temperature” when read in light of Applicant’s Specification. According to MPEP § 2173.05(b)(I), 
“[e]ven if the specification uses the same term of degree as in the claim, a rejection is proper if the scope of the term is not understood when read in light of the specification. While, as a general proposition, broadening modifiers are standard tools in claim drafting in order to avoid reliance on the doctrine of equivalents in infringement actions, when the scope of the claim is unclear a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, is proper” (bolding and citations omitted). 
Thus, in accordance with MPEP § 2173.05(b)(I), it is respectfully submitted that the term “high-temperature” renders claim 1 indefinite: since it this term is not defined by the claim, the Specification does not appear to provide a standard for ascertaining the requisite degree, and it also appears that one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
For at least these reasons, claim 1 appears to be indefinite. In addition, the claims depending from claim 1 are also rejected under 35 U.S.C. 112(b) based on their dependence from an indefinite claim.
Claims 1 and 3 recite the limitation “specific cloth bag”. The Specification does not appear to define this term. Also, it is unclear how the term “specific” should be interpreted. Moreover, it is respectfully submitted that it is unclear whether or not a “specific cloth bag” is different from a cloth bag. In view of the foregoing it is further submitted that claims 1 and 3 are rendered indefinite by the recitation of “specific cloth bag”.
Claim 2 recites the limitations “biological deodorization system” and “activated carbon catalytic adsorption device. As conveyed in §§ 3.4(H) and 3.4(I) supra
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–F from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Specification filed April 4, 2013 (“Spec.”)
        2 See, e.g., US 2005/0188841 A1 to Khan, published September 1, 2005, FIG. 1 (showing a high temperature separator 20); ¶ 45.
        3 See, e.g., US 4,291,636 A to Bergsten et al., issued September 29, 1981, FIG. 2 (showing a conveyor 143 for moving slag).
        4 See, e.g., US 1,375,476 A to Ackeren, issued April 19, 1921, FIG. 1 (depicting a hot acid-washer tower 18).
        5 See, e.g., the English translation of record for JP H0733573 A to Imoto et al., published February 3, 1995, ¶ 11 (disclosing a biological deodorizing tower); the English translation of record for CN 102863081 A to Li, issued October 29, 2014, ¶ 176 (disclosing a biological filter for deodorizing).
        6 See, e.g., CN 102794245 A to Zhengquan, published November 28, 2012, FIG. 1 (depicting an ignition device 16).